Exhibit 10.27
 
 
FIRST AMENDMENT TO LEASE
 
This FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 17th
of November, 2017, and forms a part of that certain Office Lease agreement dated
February 4, 2016 (the “Lease”), by and between Sawgrass Business Plaza, LLC, a
Florida limited liability company, as lessor (“Landlord”), whose address is c/o
Morris Southeast Group, Inc , 1730 Main Street, Suite 206, Weston, FL 33326, and
U.S. Stem Cell, Inc., a Florida corporation, as lessee (“Tenant”), whose address
is 13794 NW 4th Street, Suite 211-213, Sunrise FL 33325 and is joined by GACP
Stem Cell Bank LLC, a Florida limited liability company (“Equipment Lessor”),
whose address is 2333 Ponce de Leon Blvd. Suite R240, Coral Gables FL 33134. All
capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the Lease
 
RECITALS
 


A.         WHEREAS, Tenant and Landlord entered into the Lease for the rental of
approximately 4,860 square feet of space, identified by Suites 211-213 (the
“Premises”) in the Sawg1:ass Business Plaza building located at 13794 NW 4th
Street, Sunrise FL 33325 (the “Building”);
 
B.          WHEREAS, Tenant,  formerly known as Bioheart, Inc., had a prior
lease agreement with Landlord for the Premises and had a past due balance under
such lease agreement of approximately One Hundred Forty Thousand Seven Hundred
Seventy-Seven and 0(1/100 Dollars ($140, 777.49) as of December 31, 2016
(“Arrearage”);
 
C.         Part I (Preamble). Section M (Additional Rent) thereof, of the Lease
requires Tenant to remit to the Landlord, in addition to the Monthly Base Rent
and Tenant’s Estimated Monthly Payment of Tenant’s Share of Landlord’s Operating
Expenses, the sum of Seventy Thousand and 00/100 Dollars ($70,000.00), which
Landlord agreed to accept as full and final settlement of the Arrearage, and
Landlord and Tenant desire to restructure the payment schedule for such
outstanding obligation as set forth herein;
 
D.         WHEREAS, Tenant and Equipment Lessor are parties to that certain
Asset Sale and Lease Agreement, dated March 3, 2017 (the “Equipment Lease”),
pursuant to which Equipment Lessor has leased to Tenant certain business
equipment, which are listed on Exhibit “A,” which is attached hereto and made a
part hereof (collectively, the “Equipment Assets”), and such Equipment Assets
are currently located in the Premises;


E.          WHEREAS, Part I (Preamble), Section L (Bas Rent) thereof, of the
Lease incorrectly stated the Lease Period as 111/16 - 7/31119, however, the
correct Lease Period is 2/1/16 - 8/31119, which is consistent with the
Commencement Date (February 1, 2016) and the Expiration Date (August 31, 2019);
and


F.          WHEREAS, in the event that Tenant defaults in its obligations under
the Lease, Equipment Lessor and Tenant desire for Equipment Lessor to have the
right to occupy the Premises for a limited period of up to six (6) months,
subject to the terms of the Lease and this Amendment, and Tenant has requested
that Landlord consent to such limited occupancy of the  Premises by Equipment
Lessor, as set forth herein and subject to the terms of the Lease and this
Amendment;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord, Tenant and Equipment Lessor hereby
agree as follows:
 
1.          Recitals. The  above-mentioned recitals are true, correct and
incorporated herein by this reference.
 
2.          Additional Rent. Part I (Preamble}, Section M thereof (Additional
Rent), of the Lease, shall be deleted in its entirety and the following shall be
inserted in its place and stead:
 
M.  Additional Rent
In addition to the Monthly Base Rent and Tenant’s Monthly Payment of Tenant’s

 
1

--------------------------------------------------------------------------------

 
 
Share of Landlord’s Operating Expenses, Tenant shall pay Landlord an additional
rent in the amount of Seventy Thousand and 00/100 Dollars ($70,000.00) (“Extra
Rent”) . Such amount shall be paid by Tenant to Landlord in the following
manner: (i) Twenty-Five  Thousand and 00/100 Dollars ($25,000.00) shall be due
and paid by Tenant upon execution of this First Amendment to Lease, and (ii) the
rem3ining amount due, Forty-Five Thousand and 00/100 Dollars ($45,000.00), shall
be paid in ten (10) consecutive monthly installments of Four Thousand Five
Hundred and 00/100 Dollars ($4,500.00) each, and such installments shall due ·)n
the first day of each calendar month, commencing on December 1, 2017. l:pon full
and final payment of the Extra Rent from Tenant to Landlord, the Arreuage shall
be deemed paid in full.

 
3.          Tenant Default . Landlord shall provide written  notice to Equipment
Lessor (“Default Notice”) of any defaults by the Tenant under the Lease (a
“Default”) and such Default Notice shall be sent to Equipment Lessor at
Equipment Lessor’s address set forth in the introductory paragraph of this
Amendment. If Tenant fails to cure any such Default within ter. {10) days of the
date of such Default, and Equipment Lessor (a) provides written notice to
Landlord within ten (10) days of the date of the Default Notice that Equipment
Lessor desires to occupy the Premises for a period equal to the lesser of (i)
six (6) months commencing on the date of the Default Notice, or (ii) the then
remaining term of the Lease (the “Step-In Term”), and (b) Equipment Lessor has
cured all Defaults by Tenant (provided however , Equipment Lessor shall not be
required to pay the Extra Rent set forth in Section 2 above), then Landlord
consents to Equipment Lessor having the right to occupy the Premises for such
Step-In Term provided that Equipment Lessor fulfills all obligations of Tenant
under the Lease (and amendments thereto) during such Step-In Term (excluding the
Extra Rent due as set forth in Section 2 above). Tenant hereby consents to such
occupancy of the Premises by Equipment Lessor under such conditions and for such
Step-In Term. During such Step-In  Term, Tenant relinquishes its rights to
possession of the Premises in favor of Equipment Lessor. Upon completion of such
Step-In Term, Equipment Lessor shall vacate the Premises immediately and shall
no longer have any rights to occupy the Premises. Notwithstanding Equipment
Lessor occupying the Premises as set forth herein and fulfilling obligations of
Tenant under the Lease during such Step-In Term, this Amendment shall not
release Tenant from any existing or future duty, obligation or liability to
Landlord , pursuant to the Lease, and Tenant shall remain fully responsible for
all obligations set forth in the Lease. Landlord does not waive any rights or
remedies against Tenant provided under the Lease or pursuant to Florida law and
specifically reserves such rights and remedies .
 
4.           Equipment Lessor: Liens . This Amendment is not a consent,
agreement, or approval by Landlord of or to any of the terms and provisions of
the Equipment Lease between Tenant and Equipment Lessor. Neither the Lease nor
this Amendment shall be deemed to grant Equipment Lessor any rights whatsoever
against Landlord. Landlord shall have no liability to Equipment Lessor in any
manner. Equipment Lessor hereby acknowledges that it has read and has knowledge
of all of the terms, provisions, rules and regulations of the Lease, that it
agrees not to do or fail to do anything which would result in Tenant being in
breach of the Lease, and that Equipment Lessor shall comply with the terms,
provisions, rules and regulations of the Lease in the event that Equipment
Lessor occupies the Premises pursuant to Section 3 above. Equipment Lessor has
received from Tenant a pledge of the Equipment Assets by Tenant pursuant to the
Equipment Lease and Equipment Lessor has filed a first priority lien against the
Equipment Assets to secure Equipment Lessor’s interest in the Equipment Assets
for the term of the Equipment Lease . Landlord consents to the filing of such
liens. Landlord hereby subordinates any statutory and contractual liens that
Landlord may now or hereafter have with respect to Equipment Assets to the lien
of Equipment Lessor, notwithstanding any UCC filings to the contrary. Landlord
hereby agrees that any interest and lien rights Landlord may have in such
Equipment Assets shall be released once Tenant has paid Landlord, in full, the
Extra Rent due as set forth in Section 2 above. Landlord shall execute such
other reasonable documentation required to evidence such subordination and
subsequent release (upon full payment by Tenant of Extra Rent), provided that
such documentation is in a form reasonably acceptable to Landlord .
 
5.           Equipment Assets.  Tenant shall be obligated to repair any damage
caused by the placement, storage, use and removal of the Equipment Assets .
Tenant and Equipment Lessor shall be
 
 
2

--------------------------------------------------------------------------------





obligated, jointly and severally, to repair any damage caused by the placement,
storage, use or removal of the Equipment Assets during the Step-In Term. Upon
completion of the Step-In Term, Tenant and Equipment Lessor shall remove such
Equipment Assets. If Tenant and Equipment Lessor fail to remove the Equipment
Assets upon completion of the Step-In Term, th-3n such items shall be deemed
abandoned and, if elected by Landlord, become the property of the Landlord. If
the Landlord does not elect for such items to become property of the Landlord,
then Tenant and Equipment Lessor, jointly and severally, shall be responsible 
for all removal and storage costs associated with such Equipment Assets.


6.           Lease Period. The Lease Period stated in Part I (Preamble), Section
L (Base Rent) thereof, of the Lease shall be deleted in its entirety and the
following shall be inserted in its place:
 
Lease Period
2/1/16 - 8/31/19

 
7.           No Waivers. This Amendment is not a waiver of any default by Tenant
nor of any right of Landlord.
 
8.           Limitation of Liability: Waiver. Under no circumstances shall any
present or future owner of Landlord have any liability for the performance of
Landlord’s obligations under this Amendment. Tenant and Equipment Lessor waive
all claims against Landlord for any damage to any property in or about the
Premises, for any loss of business or income, and for injury to or death of any
persons, regardless of the cause of any such loss or event (including
negligence) or time of occurrence.

9.           Governing Law: Venue. This Amendment shall be governed by and
construed in accordance with the laws of the State of Florida, with venue being
proper only in Broward County, Florida. In the event of any litigation between
the parties hereto with respect to the subject matter hereof, the unsuccessful
party agrees to pay the successful party all costs, expenses and reasonable
attorney’s fees incurred therein by the successful party, which shall be
included as a part of the judgment therein rendered.


10.        Successors. This Amendment shall be binding upon and inure to the
benefit of the parties’ respective successors and assigns, subject to all
agreements and restrictions contained in the Lease with respect to subleasing,
assignment, or other transfer.


11.         Entire Agreement; Amendments. The agreements contained herein
constitute the entire understanding between the parties with respect to the
subject matter hereof, and supersede all prior agreements, written or oral,
inconsistent herewith. No amendment, modification or change therein will be
effective unless Landlord shall have given its prior written consent thereto. In
the event of inconsistencies or contradictions between this Amendment and the
Lease, this .Amendment shall apply. This Amendment may be amended only in
writing, signed by all parties hereto.


12.        Warranty. Tenant warrants and confirms that Tenant’s use of the
Premises shall comply with the terms of the Lease, including, but not limited
to, Section 26 (Environmental Hazards), and all applicable federal, state,
municipal, local and environmental laws, rules, regulations and codes now  or at
any time hereafter in effect.


13.         Indemnification. Tenant agrees to indemnify and hold Landlord
harmless from and against any loss, cost, expense, claim, damage or liability,
including, but not limited to, reasonable attorney’s fees, incurred as a result
of a claim by any person or entity (i) that it is entitled to a commission,
finder’s fee or like payment in connection with this Amendment, (ii) relating to
or arising out of this Amendment or any related agreements or dealings, (iii)
relating to or arising out of Tenant’s use of the Premises, (iv) related to or
arising out of the acts or inactions of Tenant or their employees, agents,
invitees or contractors, or (v) relating to, caused by or  arising out of t:i.e
Equipment Assets. In the event that Equipment Lessor exercises its right to
occupy the Premises during the Step-In Term, pursuant to Section 3 above,
Equipment Lessor agrees to indemnify and hold Landlord harmless  from  and
against any loss,
 
3

--------------------------------------------------------------------------------



cost, expense, claim, damage or liability, including, but not limited to,
reasonable attorney’s fees, incurred as a result of a claim by any person or
entity (i) relating to or ari.3ing out of this Amendment or any related
agreements or dealings, (ii) relating to or arising out of Equipment Lessor’s
use of the Premises, (iii) related to or arising out of the acts or inactions of
Equipment Lessor or their employees, agents, invitees or contractors, or (iv)
relating to, caused by or arising out of the Equipment Assets.


14.         Estoppel. Tenant acknowledges and agrees that Landlord is not
currently in default of any of Landlord’s obligations pursuant to the Lease as
of the date hereof.


15.         Ratification of Lease. The Lease, as amended hereby , is in full
force and effect, and is ratified and confirmed, and there are no other
amendments or modifications therein, except as stated herein.


16.        Counterparts: E-Mail or Facsimile Transmission of Signatures. This
Amendment may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute a single integrated document
and shall be binding and effective upon each party. The parties agree that a
faxed or electronically transmitted copy or copies of this Amendment and/or the
signatures contained herein, shall have the same evidentiary and legal effect as
the original(s).


IN WITNESS WHEREOF,  the parties hereto have executed this Amendment  under
seal, as of the day, month and year first above written.


WITNESS:
TENANT:
 
 
 
U.S. Stem Cell, Inc.,
  a Florida corporation
/s/ Julieta Radiche                                      
 
Print Name: Julieta Radiche                      
By: /s/ Mike Tomas                                 
 
Name: Mike Tomas                                 
/s/ Nathane Gil                                            
Title: President & CEO                           
Print Name: Nathane Gil                            
 
 
 
 
 
 
LANDLORD:
 
 
 
Sawgrass Business Plaza, LLC,
 
a Florida limited liability
 
 
/s/ Alina Carvajal                                       
By: /s/ Michael Montero                       
Print Name: Alina Carvajal                       
Name: Michael Montero                        
 
Title: Manager                                         
/s/ Caron Davis                                          
 
Print Name: Caron Davis                          
 
      EQUIPMENT LESSOR:       GACP Stem Cell Bank LLC,
 
a Florida limited liability company
/s/ Aimee Cabrera                                      
 
Print Name: Aimee Cabrera                       By: /s/ David
Neithoudt                         Name: David Neithoudt                        
/s/ Jon Raccah                                           
Title: Authorized signatory                   Print Name: Jon
Raccah                           
 
 

 
 
4

--------------------------------------------------------------------------------



Exhibit “A”
Equipment  List
 
 
 
 
 
 
 
 